                           Kit           Mniteti ^tatesi Bisitrict Conit
                        jfot t|ie ^oiUlieni Bisitnct of 4$eorgia
                                         Pntns!baicl( Btiiisiion
                                                         *
              ANTHONY VEGA,JR.,
                                                         *

                                                         *
                           Petitioner,                            CIVIL ACTION NO.: 2:17-cv-113
                                                         *

                                                         *
                   V.
                                                         *

                                                         *
              J.V. FLOURNOY,
                                                         *


                           Respondent.                   *




                                                  ORDER


                  After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.       Dkt. No. 12.     Petitioner Anthony Vega C'Vega")

              did not file Objections to this Report and Recommendation.

              Accordingly, the Court ADOPTS the Magistrate Judge's Report and

              Recommendation, DENIES Vega's 28 U.S.C. §2241 Petition, DIRECTS

              the Clerk of Court to CLOSE this case and enter the appropriate

              judgment of dismissal, and DENIES Vega in forma pauperis status

              on appeal.

                  SO ORDERED, this            V              of                    , 2019.


                                                  < LISA GODBEY WOOD, JUDGE
                                               IITED STATES DISTRICT COURT
                                              SOUTHERN   DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
